After judgment in the superior court dismissing the action for want of service, and after affirmance of that judgment by this court, nothing remains to be done but to make the judgment of this court the judgment of that court. Leave to reinstate the case in the superior court for the purpose of having the defendant duly served, and then proceeding with the action, will not be granted either before or after the remittitur is entered. The case on the former writ of error is reported in 59 Qa., 446.'